Citation Nr: 1430523	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-43 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis with headaches, to include as secondary to septal deviation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from March 2001 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2009 Substantive Appeal, the Veteran alleged that his sinus condition with headaches resulted from his service-connected deviated septum.  The Board notes that while the Veteran's claim for service connection for sinusitis and headaches was evaluated on a direct basis, it has not been evaluated for secondary service connection.  

In addition, while the Veteran was afforded a VA examination in May 2007, the examiner diagnosed the Veteran's sinus condition as a deviated septum with obstructed breathing.  The examiner did not provide a rationale for his opinion.  In his November 2009 Substantive Appeal, the Veteran reported that he was being treated for his sinus condition by an ENT.  On remand, any treatment records should be obtained and the Veteran should be afforded another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that addresses how to substantiate a claim for service connection on a secondary basis.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his sinusitis and/or headaches since service.  After securing the necessary release, the AOJ should obtain these records, including any VA treatment records since service.  Specifically, in his November 2011 Substantive Appeal, the Veteran reported that he was being treated by an ENT for his sinusitis.  

3.  Thereafter, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any sinusitis and/or headache condition(s) found.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Based on the examination and review of the record, for each diagnosed disability, the examiner should address the following: 

(a) is it at least as likely as not (50 percent probability) that any currently diagnosed sinusitis and/or headache condition was incurred in or is otherwise related to service? 

(b) If the answer to (a) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected deviated septum caused or aggravated any currently diagnosed sinusitis and/or headache condition(s)?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



